                                            Case 3:20-cv-00893-RS Document 73 Filed 08/10/21 Page 1 of 13




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                           MIYOKO'S KITCHEN,
                                  10                                                        Case No. 20-cv-00893-RS
                                                        Plaintiff,
                                  11
                                                  v.                                        ORDER GRANTING IN PART AND
                                  12                                                        DENYING IN PART CROSS-MOTIONS
Northern District of California
 United States District Court




                                           KAREN ROSS, et al.,                              FOR SUMMARY JUDGMENT
                                  13
                                                        Defendants.
                                  14

                                  15                                          I. INTRODUCTION

                                  16           Miyoko’s Kitchen (“Miyoko’s”) is a purveyor of plant-based dairy alternatives. In 2019,

                                  17   the California Department of Food and Agriculture (“Department”) notified Miyoko’s that the

                                  18   labeling of the company’s “vegan butter” product, along with an image on its website, violated

                                  19   state and federal law. Miyoko’s brought suit under the First Amendment, challenging the

                                  20   regulatory authority of the State1 as applied to the company’s commercial speech. The parties now

                                  21   bring cross-motions for summary judgment. To a large degree, these motions trade in the same

                                  22   evidence and arguments advanced in connection with Miyoko’s motion for preliminary injunctive

                                  23   relief one year ago; and to a large degree, the result at that juncture comports with the one reached

                                  24   here. For the reasons set forth herein, the State’s cross-motion is granted with respect to the phrase

                                  25   “hormone free,” and otherwise denied; Miyoko’s cross-motion is granted with respect to the

                                  26
                                  27   1
                                        Represented in this action by defendants Karen Ross and Stephen Beam, in their official
                                  28   capacities within the Department.
                                           Case 3:20-cv-00893-RS Document 73 Filed 08/10/21 Page 2 of 13




                                   1   phrases “butter,” “lactose free,” “cruelty free,” and “revolutionizing dairy with plants,” and

                                   2   otherwise denied; and Miyoko’s claim concerning its website is dismissed as moot.

                                   3                                          II. BACKGROUND2

                                   4          A. Applicable Food Law

                                   5          California law directs the Department to review food labeling for compliance with federal

                                   6   law, which in turn proscribes the sale of “misbranded” food items (including items with “labeling

                                   7   [that] is false or misleading”), food items “offered for sale under the name of another food,” and

                                   8   food items that, though “purport[ing] to be or . . . represented as a food for which a definition and

                                   9   standard of identity” exists, do not “conform[] to such definition and standard[.]” Cal. Food &

                                  10   Agric. Code § 32912.5; 21 U.S.C. § 343. Since 1923, the standard of identity for butter has

                                  11   described a product “made exclusively from milk or cream, or both . . . and containing not less

                                  12   than 80 per centum by weight of milk fat.” 21 U.S.C. § 321a.
Northern District of California
 United States District Court




                                  13          B. Miyoko’s Commercial Speech

                                  14          Miyoko’s “vegan butter” product is made entirely from plants. Labeling on the front and

                                  15   back of the packaging for this product appears as:

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   2
                                        In lieu of a fulsome case history, see Dkts. 33 (providing one), 46 (same), this order sets out only
                                  27   undisputed facts.

                                  28                                                                                                    ORDER
                                                                                                                  CASE NO.   20-cv-00893-RS
                                                                                         2
                                           Case 3:20-cv-00893-RS Document 73 Filed 08/10/21 Page 3 of 13




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9   See Complaint, Dkt. 4-1 at 5. On one side of the same packaging, labeling appears as:

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16   See id. Miyoko’s website features assorted cow imagery, such as an image of a woman petting a

                                  17   cow accompanied by the phrase “100% dairy and cruelty free.”

                                  18          C. The Department’s Enforcement Activity Toward Miyoko’s
                                  19          In December 2019, the Department sent Miyoko’s a letter stating the company’s “vegan

                                  20   butter” gave the misleading (and thus illegal) impression of “a dairy food without [traditional

                                  21   dairy] characteristics.” The letter instructed Miyoko’s to remove five terms (“butter,” “lactose

                                  22   free,” “hormone free,” “cruelty free,” and “revolutionizing dairy with plants”) from the product’s

                                  23   labeling, and to take down the aforementioned online cow imagery.3 Significantly, the Department

                                  24   has since renounced any enforcement power for the latter instruction. The State now concedes—

                                  25

                                  26
                                       3
                                        The letter objected to this imagery on the grounds that “[d]airy images or associating the product
                                       with [agricultural] activities cannot be used on the advertising of products which resemble milk
                                  27   products.”

                                  28                                                                                                  ORDER
                                                                                                                 CASE NO.   20-cv-00893-RS
                                                                                        3
                                           Case 3:20-cv-00893-RS Document 73 Filed 08/10/21 Page 4 of 13




                                   1   and Miyoko’s does not contest—that “[t]he Department . . . lacks statutory authority” to regulate

                                   2   Miyoko’s website.

                                   3          D. The Feltz Study

                                   4          In 2018, Silke Feltz and Adam Feltz authored a research study titled “Consumer Accuracy

                                   5   at Identifying Plant-based and Dairy-based Milk Items” (“Feltz Study”). While not involving any

                                   6   “vegan butter” products, the Feltz Study empirically assesses consumer reactions to traditional

                                   7   milk-based products and corresponding plant-based alternatives that, like Miyoko’s “vegan

                                   8   butter,” are labeled in a manner combining dairy signifiers (e.g., “cheese” and “milk”) with dairy-

                                   9   disclaiming language (e.g., “dairy free”). It indicates, in relevant part, that the public “accurately

                                  10   identifie[s] the source of animal-based milk products 84% of the time, plant-based milk-products

                                  11   88% of the time, animal-based cheese products 81% of the time, and plant-based cheese products

                                  12   74% of the time.”
Northern District of California
 United States District Court




                                  13                                         III. LEGAL STANDARD

                                  14          A. Summary Judgment

                                  15          Summary judgment is proper “if the movant shows that there is no genuine dispute as to

                                  16   any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

                                  17   The purpose of summary judgment “is to isolate and dispose of factually unsupported claims or

                                  18   defenses.” Celotex v. Catrett, 477 U.S. 317, 323-24 (1986). The moving party “always bears the

                                  19   initial responsibility of informing the district court of the basis for its motion, and identifying

                                  20   those portions of the pleadings and admissions on file, together with the affidavits, if any, which it

                                  21   believes demonstrate the absence of a genuine issue of material fact.” Id. at 323 (internal citations

                                  22   and quotation marks omitted). If it meets this burden, the moving party is then entitled to

                                  23   judgment as a matter of law when the non-moving party fails to make a sufficient showing on an

                                  24   essential element of the case with respect to which that party bears the burden of proof at trial. Id.

                                  25   at 322-23.

                                  26          The non-moving party cannot defeat the moving party’s properly supported motion for

                                  27   summary judgment simply by alleging some factual dispute between the parties. To preclude the

                                  28                                                                                                     ORDER
                                                                                                                    CASE NO.   20-cv-00893-RS
                                                                                          4
                                           Case 3:20-cv-00893-RS Document 73 Filed 08/10/21 Page 5 of 13




                                   1   entry of summary judgment, the non-moving party must bring forth material facts, i.e., “facts that

                                   2   might affect the outcome of the suit under the governing law . . . . Factual disputes that are

                                   3   irrelevant or unnecessary will not be counted.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

                                   4   247-48 (1986). The opposing party “must do more than simply show that there is some

                                   5   metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S.

                                   6   574, 588 (1986).

                                   7          The trial court “must draw all justifiable inferences in favor of the nonmoving party,

                                   8   including questions of credibility and of the weight to be accorded particular evidence.” Masson v.

                                   9   New Yorker Magazine, Inc., 501 U.S. 496, 520 (1991). It is the court’s responsibility “to

                                  10   determine whether the ‘specific facts’ set forth by the nonmoving party, coupled with undisputed

                                  11   background or contextual facts, are such that a rational or reasonable jury might return a verdict in

                                  12   its favor based on that evidence.” T.W. Elec. Service v. Pacific Elec. Contractors, 809 F.2d 626,
Northern District of California
 United States District Court




                                  13   631 (9th Cir. 1987). “[S]ummary judgment will not lie if the dispute about a material fact is

                                  14   ‘genuine,’ that is, if the evidence is such that a reasonable jury could return a verdict for the

                                  15   nonmoving party.” Anderson, 477 U.S. at 248. However, “[w]here the record taken as a whole

                                  16   could not lead a rational trier of fact to find for the non-moving party, there is no ‘genuine issue

                                  17   for trial.’” Matsushita, 475 U.S. at 587.

                                  18          B. Mootness

                                  19          Federal courts maintain limited jurisdiction; they only have power to hear disputes when

                                  20   authorized by Article III and by Congress pursuant thereto. Bender v. Williamsport Area Sch.

                                  21   Dist., 475 U.S. 534, 541 (1986). When a federal court lacks jurisdiction, it must dismiss the case.

                                  22   Spencer Enters., Inc. v. United States, 345 F.3d 683, 687 (9th Cir. 2003). “A case that

                                  23   becomes moot at any point during the proceedings . . . is outside the jurisdiction of the federal

                                  24   courts.” United States v. Sanchez-Gomez, 138 S.Ct. 1532, 1537 (2018) (emphasis added). “A case

                                  25   becomes moot—and therefore no longer a ‘Case’ or ‘Controversy’ for purposes of Article III—

                                  26   when the issues presented are no longer ‘live’ or the parties lack a legally cognizable interest in

                                  27   the outcome.” Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013).

                                  28                                                                                                       ORDER
                                                                                                                    CASE NO.   20-cv-00893-RS
                                                                                          5
                                           Case 3:20-cv-00893-RS Document 73 Filed 08/10/21 Page 6 of 13




                                   1                                              IV. DISCUSSION

                                   2           Though styled as seeking summary judgement, the instant cross-motions also present a

                                   3   mootness issue vis-à-vis the Department’s withdrawn stance on Miyoko’s website. Given this, the

                                   4   discussion below addresses the parties’ cross-motions for summary judgment regarding Miyoko’s

                                   5   “vegan butter” labeling on the one hand, and the Department’s (constructive) 12(b)(1) motion to

                                   6   dismiss for mootness on the other.

                                   7           A. Summary Judgment

                                   8           Censorship of commercial speech is tested under the Central Hudson standard, which first

                                   9   asks whether the restricted speech is “misleading . . . [or] related to unlawful activity[.]” Central

                                  10   Hudson Gas & Electric Corp. v. Public Service Commission of New York, 447 U.S. 557, 564

                                  11   (1980). If it is, the First Amendment does not apply; otherwise, the restriction survives only if

                                  12   (1) “the State . . . assert[s] a substantial interest to be achieved by [the] restriction[],” and the
Northern District of California
 United States District Court




                                  13   restriction both (2) “directly advance[s] the state interest involved” and (3) is “not more extensive

                                  14   than is necessary to serve that interest.” Metro Lights, LLC v. City of Los Angeles, 551 F.3d 898,

                                  15   903 (9th Cir. 2009) (internal quotation marks omitted) (citing Central Hudson, 447 U.S. at 564-

                                  16   66). The Central Hudson burden “is heavy,” Italian Colors Restaurant v. Becerra, 878 F.3d 1165,

                                  17   1176 (9th Cir. 2018) (internal quotation marks omitted), and borne by “the party seeking to uphold

                                  18   . . . [the] restriction on commercial speech,” Edenfield v. Fane, 507 U.S. 761, 770 (1972) (internal

                                  19   bracketing and quotation marks omitted).

                                  20           As a general matter, “when parties submit cross-motions for summary judgment, each

                                  21   motion must be considered on its own merits.” Fair Housing Council of Riverside County, Inc. v.

                                  22   Riverside Two, 249 F.3d 1132, 1136 (9th Cir. 2001) (internal quotation marks and bracketing

                                  23   omitted). Here, however, the State makes clear that so far as evidence is concerned, it intends to

                                  24   rely almost exclusively on the Feltz Study—which also serves, in the first instance, as Miyoko’s

                                  25   leading piece of evidence.4 See generally Defs.’ Cross-Mot. for Summary Judgment, Dkt. 52

                                  26
                                       4
                                  27    Having commandeered the Feltz Study, the State objects to various other research offered by
                                       Miyoko’s. See generally Defs.’ Reply Brief, Dkt. 63 at 9-13. Because these objections are directed
                                  28                                                                                                           ORDER
                                                                                                                      CASE NO.   20-cv-00893-RS
                                                                                            6
                                           Case 3:20-cv-00893-RS Document 73 Filed 08/10/21 Page 7 of 13




                                   1   (identifying no surveys, studies, or other empirical data beyond the Feltz Study); see also id. at 15

                                   2   n.6 (conceding that “the study offered as evidence by Miyoko’s is the most thorough analysis of

                                   3   similar products, and therefore the most useful for this case”). Accordingly, consideration of both

                                   4   motions converges on a single question: can the State—equipped with a record consisting of little

                                   5   else than the Feltz Study and reasonable inferences arising therefrom—ultimately satisfy its

                                   6   “heavy” Central Hudson burden for restricting Miyoko’s use of “butter,” “lactose free,” “hormone

                                   7   free,” “cruelty free,” and “revolutionizing dairy with plants”? See Italian Colors Restaurant, 878

                                   8   F.3d at 1176 (internal quotation marks omitted). With the exception of “hormone free,” it cannot.

                                   9                  1. “Hormone Free”

                                  10          As in its opposition to Miyoko’s motion for preliminary injunctive relief, the State points

                                  11   out that Miyoko’s “vegan butter” product contains naturally occurring plant hormones; that the

                                  12   product’s “hormone free” claim is thus irrefutably false; and that under Central Hudson’s
Northern District of California
 United States District Court




                                  13   threshold prong, the State’s authority to censor false commercial speech is not subject to judicial

                                  14   second-guessing. See Zauderer v. Office of Disciplinary Counsel of Supreme Court of Ohio, 471

                                  15   U.S. 626, 638 (1985). Tellingly, Miyoko’s final answer to these airtight propositions is a plea for a

                                  16   truce: in a reply brief footnote, the company “unilaterally withdraws its challenge to the State’s

                                  17   demand . . . [as to] ‘hormone free,’” and submits “[the] Court, therefore, need not decide whether

                                  18   summary judgment is warranted on this issue.” See Pl.’s Reply Brief, Dkt. 64 at 4 n.2. This

                                  19   eleventh-hour gambit to avoid an unfavorable ruling is, for reasons beginning with Federal Rule of

                                  20   Civil Procedure 15, unavailing. The State has moved for summary judgment on the “hormone

                                  21   free” allegations contained in the operative complaint, and as a matter of settled law, it is entitled

                                  22   to judgment that those allegations afford Miyoko’s no First Amendment basis for relief. Insofar as

                                  23   the State’s cross-motion seeks such judgment, it is granted.5

                                  24

                                  25
                                       at evidence immaterial to the outcome of this order, they are overruled.
                                  26   5
                                        Miyoko’s, consistent with its sub silentio request for leave to retract its “hormone free” claim,
                                  27   does not move for summary judgment around the phrase.

                                  28                                                                                                    ORDER
                                                                                                                    CASE NO.   20-cv-00893-RS
                                                                                          7
                                           Case 3:20-cv-00893-RS Document 73 Filed 08/10/21 Page 8 of 13




                                   1                  2. “Butter”

                                   2          Fortunately for Miyoko’s, the State’s censorship authority over the language at issue ends

                                   3   there. Applying Central Hudson to “butter,” the State insists Miyoko’s uses the term in a manner

                                   4   that either misleads consumers or, at the very least, materially frustrates a substantial

                                   5   governmental interest. Neither argument prevails.

                                   6                          i. Threshold Central Hudson Inquiry

                                   7           For Central Hudson’s first prong, the State draws upon the federal definition of “butter”

                                   8   and the Feltz Study.6 Regarding the first of these authorities, there is no denying that § 312a’s

                                   9   dairy and fat-content requirements exclude Miyoko’s “vegan butter.” Yet as other courts have

                                  10   rightly noted, this alone cannot doom commercial speech at Central Hudson’s threshold, lest

                                  11   Central Hudson be read to protect only what the government leaves undefined. See Ocheesee

                                  12   Creamery LLC v. Putnam (“Ocheesee”), 851 F.3d 1228, 1238 (11th Cir. 2017) (“[I]t does not
Northern District of California
 United States District Court




                                  13   follow that once a state has [defined a term] . . ., any use of the term inconsistent with the state’s

                                  14   preferred definition is inherently misleading. Such a per se rule would eviscerate Central Hudson,

                                  15   rendering all but the threshold question superfluous.”).7 Wisely, the State declines to advocate this

                                  16   expansively wrong interpretation. Instead, it argues that § 321a in particular deserves a sort of

                                  17
                                       6
                                  18     That caselaw does not seriously factor into this endeavor is no surprise. Indeed, called by
                                       Miyoko’s to confront a growing judicial consensus that the names of plant-based dairy alternatives
                                  19   are not misleading, the State doggedly pretends the relevant cases do not exist. See Pl.’s Cross-
                                       Mot. for Summary Judgment, Dkt. 60 at 21 (“[A]s it has throughout this litigation, the State just
                                  20
                                       disregards these key cases—it doesn’t mention them once in its motion.”); see also Ang v.
                                  21   Whitewave Foods Co., 2013 WL 6492353, at *4 (N.D. Cal. Dec. 10, 2013) (“[T]he names
                                       ‘soymilk,’ ‘almond milk,’ and ‘coconut milk’ accurately describe Defendants’ products.”); Gitson
                                  22   v. Trader Joe’s Company, 2015 WL 9121232, at *1 (N.D. Cal. Dec. 1, 2015) (“The reasonable
                                       consumer (indeed, even the least sophisticated consumer) does not think soymilk comes from a
                                  23   cow.”); Turtle Island Foods SPC v. Soman, 424 F.Supp.3d 552, 574 (E.D. Ark. 2019) (“It is true,
                                       as the State contends, that these labels use some words traditionally associated with animal-based
                                  24
                                       meat. However, the simple use of a word frequently used in relation to animal-based meats does
                                  25   not make use of that word in a different context inherently misleading.”).

                                  26   7
                                        The Ocheesee case, despite its prominence in both the preliminary injunction order and
                                  27   Miyoko’s cross-motion, also goes unmentioned in the State’s briefing.

                                  28                                                                                                     ORDER
                                                                                                                    CASE NO.   20-cv-00893-RS
                                                                                          8
                                          Case 3:20-cv-00893-RS Document 73 Filed 08/10/21 Page 9 of 13




                                   1   constitutional credit for old age: because the statute has been on the books for ninety-odd years, it

                                   2   must be especially reflective of what consumers understand “butter” to mean. This logic, which

                                   3   finds no footing in the State’s cited authorities, defies common sense. Quite simply, language

                                   4   evolves. Absent anything from the State revealing why old federal food definitions are more

                                   5   faithful indicators of present-day linguistic norms, neither the fact nor the vintage of the federal

                                   6   definition of “butter” counts against Miyoko’s at Central Hudson’s first step.

                                   7          So too for the Feltz Study. To reiterate, the Feltz Study—first introduced by Miyoko’s at

                                   8   the preliminary injunction stage, to prove that dairy alternatives do not generate meaningful

                                   9   consumer confusion—suggests four salient consumer misidentification rates: (i) 16% for

                                  10   traditional milk products; (ii) 12% for plant-based milk products; (iii) 19% for traditional cheese

                                  11   products; and (iv) 26% for plant-based cheese products. Unquestionably, the latter (and largest) of

                                  12   these figures serves as solid evidence that when a dairy-alternative food product is labeled, like
Northern District of California
 United States District Court




                                  13   Miyoko’s “vegan butter,” with both “the name of a dairy product and . . . dairy-associated

                                  14   statements,” that labeling tends to confuse 26% of consumers. See Defs.’ Cross-Mot. for Summary

                                  15   Judgment, Dkt. 52 at 15. As explained at the preliminary injunction stage, though, the State’s

                                  16   relentless focus on this lone datum misses the forest for the trees:

                                  17          Hoping to turn [the Feltz Study] against its proponent, the State makes hay of the
                                  18          74% [plant-based cheese product identification] figure—or, more accurately, of the
                                              26% consumer-confusion rate it necessarily describes. This is, to put it mildly, a
                                  19          blinkered interpretation. Adopting the State’s preferred metric, 26% of the study’s
                                              participants were indeed confused by plant-based cheeses—but a full 19% were
                                  20          also confused by animal-based cheeses. Conversely, while 12% of respondents
                                              misidentified plant-based milks, 16% misidentified animal-based milks. Taken as a
                                  21          whole, this research merely signals the following: that consumers are perhaps a bit
                                  22          better at identifying traditional cheeses than vegan cheeses, and perhaps a (roughly
                                              equivalent) bit better at identifying vegan milks than traditional milks. For the
                                  23          purposes of First Amendment scrutiny, this modest takeaway hardly cuts in favor
                                              of finding Miyoko’s use of “butter” inherently misleading.
                                  24

                                  25   Preliminary Injunction Order, Dkt. 46 at 9. Put briefly, this conclusion holds up at summary

                                  26
                                  27

                                  28                                                                                                    ORDER
                                                                                                                   CASE NO.   20-cv-00893-RS
                                                                                          9
                                           Case 3:20-cv-00893-RS Document 73 Filed 08/10/21 Page 10 of 13




                                   1   judgment.8 Just like § 312a does not make “butter” per se misleading in all § 312a-noncompliant

                                   2   circumstances, the Feltz Study does not do so in the more specific context of labeling akin to

                                   3   Miyoko’s. On the record as the State has left it, Miyoko’s use of “butter” is constitutionally

                                   4   protected.

                                   5                          ii. Remaining Central Hudson Factors

                                   6          Nor has the State met its burden for overriding that protection. Under the intermediate

                                   7   scrutiny of Central Hudson’s remaining factors, the State’s “butter” ban against Miyoko’s obliges

                                   8   it to proffer a substantial interest, and to show the ban advances that interest in a proportionally

                                   9   reasonable fashion. See Edenfield, 507 U.S. at 767. Relevant here, in the setting of an as-applied

                                  10   challenge,9 this advancement cannot be “ineffective or remote”; for the restriction to stand, the

                                  11   State “must demonstrate that the harms it recites are real and that its restriction will in fact

                                  12   alleviate them to a material degree.” Id. at 770-71 (emphasis added).
Northern District of California
 United States District Court




                                  13          The State attempts to make this showing on two equally unpersuasive levels. The first is

                                  14   explicit: pointing to an interest in “avoid[ing] customer confusion,” the State contends it must

                                  15   censor Miyoko’s to prevent “customers intending to purchase butter . . . [from] leav[ing] the store

                                  16   with something else.” See Defs.’ Cross-Mot. for Summary Judgment, Dkt. 52 at 17. This

                                  17   argument, which rephrases the State’s threshold Central Hudson theory using naked speculation in

                                  18
                                  19   8
                                        Perhaps anticipating as much, the State spends one paragraph giving its recycled Feltz Study
                                  20   argument a fresh gloss: trademark law. Because “the Lanham Act is constitutional,” and because a
                                       handful of federal trademark plaintiffs have secured injunctions with “survey results where 15% of
                                  21   customers” expressed confusion between marks, the State intimates that there is precedent for
                                       assigning strong First Amendment significance to the Feltz Study’s 26% plant-based cheese
                                  22   product misidentification rate. See generally Defs.’ Cross-Mot. for Summary Judgment, Dkt. 52 at
                                       16. There is not. By the State’s reply brief, the notion of a trademark-derived 15% consumer
                                  23
                                       confusion threshold for censoring commercial speech—which, going off the Feltz Study, would
                                  24   bode ill for “milk” and “cheese” when used to market dairy products—is nowhere to be found.

                                  25   9
                                        This case has been litigated and adjudicated on an as-applied basis. Miyoko’s seeks the
                                  26   narrowest relief available on this set of facts (i.e., judgment shielding the company from the
                                       Department’s discrete enforcement position), and does not attack the facial validity of any
                                  27   generally applicable law.

                                  28                                                                                                      ORDER
                                                                                                                    CASE NO.   20-cv-00893-RS
                                                                                          10
                                          Case 3:20-cv-00893-RS Document 73 Filed 08/10/21 Page 11 of 13




                                   1   place of the Feltz Study, fares no better the second time around. See generally supra Part

                                   2   IV.A.2(i). As for the State’s other intermediate scrutiny effort, it is not so much an argument as a

                                   3   sleight-of-hand. In expounding the need to prevent Miyoko’s supposed marketplace harm, the

                                   4   State slips another interest through the cracks: upholding a “consistent scheme” for the regulation

                                   5   of food labeling. See Defs.’ Cross-Mot. for Summary Judgment, Dkt. 52 at 17; see also id. at 18

                                   6   (“Given the volume of applications and the interest in fair competition, the Department’s approach

                                   7   is the best way to apply a consistent rule to all products[.]”).

                                   8          The defect in this tactic is plain. By furtively invoking (but never outright asserting) the

                                   9   need for uniform regulation—an interest which, by its terms, exists at the highest level of

                                  10   generality—the State in essence insinuates it should not be held to demonstrating consumer

                                  11   confusion specifically attributable to Miyoko’s “vegan butter.” This, of course, is not the law.

                                  12   Concern over the “abolition of standards of identity for foods” notwithstanding, see id. at 19, the
Northern District of California
 United States District Court




                                  13   First Amendment demands proof that restricting Miyoko’s commercial speech will promote the

                                  14   State’s asserted interest. See Edenfield, 507 U.S. at 768 (“[T]he Central Hudson standard does not

                                  15   permit us to supplant the precise interests put forward by the State with other suppositions. Neither

                                  16   will we turn away if it appears that the stated interests are not the actual interests served by the

                                  17   restriction.”) (citation omitted). Here, the State’s sole asserted interest is “avoid[ing] consumer

                                  18   confusion.” Because the record lacks material reasonably supporting the conclusion that removing

                                  19   “butter” from Miyoko’s labeling “will in fact” advance that interest “to a material degree,” the

                                  20   State may not enforce any order to that effect. See id. at 771. To the extent it seeks judgment that

                                  21   the State cannot carry its Central Hudson burden concerning “butter” as it appears on Miyoko’s

                                  22   “vegan butter” product, Miyoko’s cross-motion is granted; to the extent it seeks judgment to the

                                  23   contrary, the State’s cross-motion is denied.

                                  24                  3. “Lactose Free,” “Cruelty Free”, and ““Revolutionizing Dairy With Plants”

                                  25          Resting once again on the Feltz Study, the State provides no additional evidence for its

                                  26   authority to regulate “lactose free” and “cruelty free” on Miyoko’s labeling. See Defs.’ Reply

                                  27   Brief, Dkt. 63 at 8 n.3 (“The Court should reach the . . . conclusion [that] ‘Lactose Free’ and

                                  28                                                                                                     ORDER
                                                                                                                    CASE NO.   20-cv-00893-RS
                                                                                          11
                                          Case 3:20-cv-00893-RS Document 73 Filed 08/10/21 Page 12 of 13




                                   1   ‘Cruelty Free’ [are misleading] because the same evidence of confusion for ‘Butter,’ the . . . Feltz

                                   2   survey, tested a package with similar phrasing.”). Once again, “this strategy asks more of ‘26%’

                                   3   than the figure can bear,” depriving the record of adequate support for a finding that the terms are

                                   4   either misleading or frustrative of a stated governmental interest. See Preliminary Injunction

                                   5   Order, Dkt. 46 at 12. The record is likewise deficient as to the State’s regulatory authority over

                                   6   “revolutionizing dairy with plants”—a reality that, with the benefit of Miyoko’s more extensive

                                   7   post-preliminary injunction briefing of the issue, the State astutely concedes. See Defs.’ Reply

                                   8   Brief, Dkt. 63 at 15. (Acknowledging that because “‘Revolutionizing Dairy With Plants’ is not

                                   9   misleading . . . the Court [should] grant[] summary judgment to Plaintiff on this point.”).

                                  10   Miyoko’s cross-motion is consequently granted as to “lactose free,” “cruelty free,” and

                                  11   “revolutionizing dairy with plants.” The corresponding portion of the State’s cross-motion is

                                  12   denied.
Northern District of California
 United States District Court




                                  13             B. Mootness

                                  14             The State’s withdrawal of its enforcement position regarding cow imagery on Miyoko’s

                                  15   website implicates the voluntary cessation exception to mootness. See Already, LLC v. Nike, Inc.,

                                  16   568 U.S. 85, 91 (2013) (“[A] defendant cannot automatically moot a case simply by ending its

                                  17   unlawful conduct once sued.”). As the party asserting mootness, the State bears the “heavy burden

                                  18   of proving that the challenged conduct cannot reasonably be expected to recur[.]” See Rosebrock

                                  19   v. Mathis, 745 F.3d 963, 972 (9th Cir. 2014) (internal quotation marks omitted).

                                  20             The State clears that hurdle here. Shortly after this action began, the Department

                                  21   determined its initial assertion of authority to regulate Miyoko’s website had relied upon a statute

                                  22   that does not confer the Department that power. See Withdrawal of Position, Dkt. 37 (“[The]

                                  23   position stated in the December [2019] letter . . . is inconsistent with the relevant statute[.]”). Since

                                  24   then, the State has elaborated that no statute confers that power. See Defs.’ Cross-Mot. for

                                  25   Summary Judgment, Dkt. 52 at 21 (“The Department . . . lacks statutory authority to enforce this

                                  26   position against Miyoko’s.”). Rather than contesting the truthfulness of this admission, Miyoko’s

                                  27   argues it must be further crystallized—through, for instance, a regulation affirmatively placing

                                  28                                                                                                     ORDER
                                                                                                                    CASE NO.   20-cv-00893-RS
                                                                                          12
                                          Case 3:20-cv-00893-RS Document 73 Filed 08/10/21 Page 13 of 13




                                   1   websites beyond the Department’s purview—before the issue is moot. Bearing in mind the

                                   2   presumption of good faith applicable to “the voluntary cessation of challenged conduct by

                                   3   government officials,” Miyoko’s oversells the State’s burden. See Board of Trustees of Glazing

                                   4   Health and Welfare Trust v. Chambers, 941 F.3d 1195, 1198 (9th Cir. 2019). The State has

                                   5   represented, unambiguously and in federal court, that restricting speech on Miyoko’s website

                                   6   would be an ultra vires act by the Department; and Miyoko’s has not put forward evidence of a

                                   7   forthcoming disturbance of this status quo. Together, these circumstances make it exceedingly

                                   8   unlikely the Department will reprise its threat targeting Miyoko’s digital speech. The issue

                                   9   involving cow imagery on Miyoko’s website is therefore moot.

                                  10                                            V. CONCLUSION

                                  11          Consistent with the foregoing, the State’s cross-motion is granted insofar as it seeks

                                  12   judgment that Miyoko’s use of “hormone free” on the company’s “vegan butter” product labeling
Northern District of California
 United States District Court




                                  13   is not constitutionally protected commercial speech, and denied in all other respects; Miyoko’s

                                  14   cross motion is granted insofar as it seeks judgment that the State may not restrict Miyoko’s use of

                                  15   “butter,” “lactose free,” “cruelty free,” and “revolutionizing dairy with plants” on the company’s

                                  16   “vegan butter” product labeling, and denied in all other respects; and Miyoko’s claim relating to

                                  17   the contents of its website is dismissed as moot. The parties shall file a Joint Status Report,

                                  18   detailing the remaining issues in this case, if any, no later than September 2, 2021. Alternatively, if

                                  19   the parties conclude that this order resolves all remaining issues, they shall file by that date a

                                  20   proposed form of judgment.

                                  21   IT IS SO ORDERED.

                                  22

                                  23   Dated: August 10, 2021

                                  24                                                     ______________________________________
                                                                                         RICHARD SEEBORG
                                  25                                                     Chief United States District Judge
                                  26
                                  27

                                  28                                                                                                        ORDER
                                                                                                                    CASE NO.   20-cv-00893-RS
                                                                                          13
